              Case 1:19-cv-01593-JEB Document 90 Filed 07/22/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
    Heredia Mons, et al.,                       )
                                                )
              Plaintiffs,                       )
                                                )               No. 19-cv-1593 (JEB)
    v.                                          )
                                                )
    Chad Wolf, et al.,                          )
                                                )
              Defendants.                       )


                                        JOINT STATUS REPORT
            Pursuant to the Court’s Minute Order dated July 17th, 2020, the parties submit the

following joint status report addressing a proposed discovery plan and identifying any areas in

which the parties are unable to reach an agreement. Accordingly, the parties, by and through

undersigned counsel, report to the Court their respective positions on the Plaintiffs’ proposed

discovery plan.


Proposed Joint Discovery Plan

         A. Meet and Confer: the parties, through counsel, held a meeting by telephone on July 22,

            2020, which was attended by the following attorneys: Luz Lopez, Bruce Hamilton, Mich

            Gonzalez and Victoria Mesa-Estrada (Counsel for Plaintiffs), and Jeremy Simon

            (Counsel for Defendants).

         B. Subjects and Nature of Plaintiffs’ Discovery

Plaintiffs request discovery on the following subjects: 1




1
 The parties agree that the scope of the discovery requests sought refer to the 2009 Parole
Directive and Immigration and Customs Enforcement (“ICE”) compliance with the directive and
the Court’s September 5, 2019 Preliminary Injunction Order.
     Case 1:19-cv-01593-JEB Document 90 Filed 07/22/20 Page 2 of 9




                 1) methods for collection of applicant data (recording systems tracking
                collection and status of applications, technical functions of systems,
                information for personnel managing such systems); and
                2) Implementation of required procedures and safeguards, and documentation
                regarding denial decisions.




1. Written Discovery
          PLAINTIFFS’ REQUEST FOR                       DEFENDANTS’ POSITION (AGREE OR
             WRITTEN DISCOVERY:                                       DISAGREE):
    1. Produce all DHS and/or ICE documents,           Object. Overly broad, not narrowly tailored,
    records, data, memoranda, and/or directives        and goes beyond the type of discovery ordered
    created, possessed, produced, received and/or      in connection with the Damus contempt
    implemented by Defendants, including their         hearing. As phrased, this would encompass all
    officers, agents, assigns, employees or            documents from September 5, 2019 to the
    representatives, between September 5, 2019 to      present related to all parole determinations
    the present, reflecting any formal and/or          with respect to detainees within the New
    informal     policy,    practice,   directive,     Orleans Field Office. Defendants also object
    procedures, standards, and information             to the extent this request encompasses
    collected and/or implemented by the New            privileged communications, or would require a
    Orleans ICE Field Office (hereinafter “NOLA        burdensome       review      of    privileged
    ICE”) during receipt, review, processing, and      communications to assess whether they
    the determination process of parole requests       contain any non-privileged communications.
    made pursuant to the 2009 Parole Directive
    and September 2019 Order.                          Defendants do not object to providing the
                                                       following: non-privileged communications
    Plaintiffs’ response to Defendants’ objections:    from high level ERO management in the New
    Plaintiffs agree that the discovery pertains to    Orleans Field Office disseminated field office
    parole requests made pursuant to the 2009          wide regarding guidance/policy with respect to
    Parole Directive and compliance with the           parole under the 2009 Parole Directive for the
    Court’s September 5, 2019 order. To the extent     referenced time period.
    that unprivileged content may be included in
    privileged     communications,      Defendants
    should redact the privileged information but
    still be required to produce all non-privileged
    content related to this specific request.
    Moreover, Plaintiffs assert that this request is
    not unduly burdensome, and is narrowly
    focused on the issues in dispute.


    2. Identify any and all current or former ICE      Object. This is overly broad, unduly
    or DHS employees, agents, assigns, or              burdensome, does not relate to the
 Case 1:19-cv-01593-JEB Document 90 Filed 07/22/20 Page 3 of 9




representatives, including deportation             requirements of the 2009 Parole Directive,
officers, with knowledge of any formal or          and goes beyond the type of discovery
informal policy, practice, or effort that NOLA     ordered in connection with the Damus
ICE produced, received, and/or implemented         contempt hearing. Subject to this objection,
relating to the review and processing of parole    Defendants will provide the names of high-
requests between September 5, 2019 to              level management within the New Orleans
present. For deportation officers, provide their   Field Office who had a role in disseminating
post/detention center location, designation,       policy and/or guidance regarding the 2009
and the dates the D.O. served at the specified     Parole Directive since September 5, 2019.
location.
                                                   It is Defendants’ position that Defendants are
Plaintiffs’ response to Defendants’ objections:    best able to identify any individuals who are
Names of non-management ICE or DHS                 deposed (which Defendants believe was the
employees are relevant given existing              process in Damus). Accordingly, there is no
anecdotal information that Plaintiffs have         need for Plaintiffs to obtain the names of non-
presented of Defendants’ non-compliance            management ICE or DHS employees.
with the parole directive. Moreover, this
request is narrowly-tailored and does not
unduly burden Defendants.

3.List of all asylum-seekers, who have             Object. This is overly broad, unduly
received positive credible fear findings under    burdensome, does not relate to the
the jurisdiction of the New Orleans ICE Field     requirements of the 2009 Parole Directive,
Office, and submitted Parole Requests from        and goes beyond the type of discovery
the period since the Preliminary Injunction       ordered in connection with the Damus
Order was issued in September 5, 2019, as         contempt hearing. To the extent this request
well as their country of origin.                  is intended to be limited to asylum-seekers
                                                  who received positive credible fear
Plaintiffs’ response to Defendants’               determinations, the monthly spreadsheets that
Objections:                                       are provided identify class members who
Heredia-Mons is distinguishable from Damus, have made parole requests and the
as Plaintiffs noted at the most recent            determinations that they received on those
telephonic conference on discovery and            requests.
contempt. Information concerning parole
requests is highly relevant, because ICE          Defendants further state that the monthly
should include all parole request submissions spreadsheets that Defendants have provided
                                                  have been prepared consistent with the
in the monthly report, not just those where
                                                  representations made in the October 2, 2019
ICE has rendered a determination. Plaintiffs
                                                  status report and the Court’s order dated
have reason to believe that ICE has willfully     October 7, 2019, in which the Court directed,
delayed issuing determinations on a               in relevant part, that “the Reports shall issue
significant number of parole request, de facto in the manner proposed by Defendants in the
denying them, but because ICE has not issued [October 2, 2019] Status Report.”
a formal determination, this data is excluded
from the monthly reports. As a result, the
rates of parole grants and the reliability of the
 Case 1:19-cv-01593-JEB Document 90 Filed 07/22/20 Page 4 of 9




monthly reports are affected. Requests should
be adjudicated in an individualized manner
and in a reasonable length of time, pursuant to
the Directive. Moreover, this request is
narrowly-tailored and does not unduly burden
Defendants.


4.Provide a random sample of Parole             Defendants will agree to provide a random
Determination documents, including parole       sampling of parole determination documents
advisals, parole worksheets and parole          (i.e., parole advisal, parole worksheet, and
determinations for each detention facility. The parole determination), in the same manner as
sample shall be composed of (one out of every   provided in the Damus matter, with the
ten parole requests as ordered in Damus v.      following modifications because of the
Nielsen, but not less than 200 files) for       difficulty of obtaining information from A-
individuals in NOLA custody since September     files that are no longer within the New
5, 2019 and shall show:                         Orleans Field Office under the current
                                                COVID telework situation.
    • Date Entered ICE Custody;                      • The random sampling in Damus was 1
    • Date of Positive Credible Fear Finding;            out of every 10 determinations. As
    • Country of Origin;                                 there were approximately 1,000
    • Language spoken, if not English;                   determinations (ECF No. 52, Damus
    • Date of Birth;                                     Mem. Op. at 7), that translated into
    • Gender;                                            approximately 100 files. Because
    • Sponsor Type (family, friends, etc.);              there are twice as many
                                                         determinations at issue here,
    • Location of Sponsor;
                                                         Defendants propose 1 in every 20,
    • Contact information of sponsors of
                                                         utilizing the existing monthly
        released individuals;
                                                         spreadsheets of parole determinations.
    • Date of submission of parole request;
    • Date and conclusion of determination           • Allow for ICE to select different file if
        made;                                            not available for various reasons (that
    • Number of parole requests made by                  was the arrangement in Damus). That
        each arriving alien;                             would mean that if an A file is not
    • Number of parole decisions made; and               accessible, ICE would go down the list
    • Date Left ICE Custody if applicable.               to the next individual until a file is
Plaintiffs’ response to Defendants’ Objections:          accessible.
Plaintiffs agree with Defendants’ proposed
approach of conducting a random sampling of          • This process would be done until there
parole determination documents, which                    is a minimum of 100 files obtained.
Plaintiffs understand is as follows:
    • The random sampling in Damus was 1             • Object to the listed categories of
        out of every 10 determinations. As               information; limited to whatever
        there were approximately 1,000                   information is contained on the
        determinations (ECF No. 52, Damus                random sampling of the three
        Mem. Op. at 7), that translated into             categories of documents (parole
 Case 1:19-cv-01593-JEB Document 90 Filed 07/22/20 Page 5 of 9




       approximately 100 files. Because                   advisal, parole worksheet and parole
       there are twice as many                            determination).
       determinations at issue here,
       Defendants propose selecting 1 in              •   Object to making it facility specific as
       every 20 files, utilizing the existing             unduly burdensome, including for the
       monthly spreadsheets of parole                     following reasons:
       determinations.
                                                          -Defendants also note that the initial
   •   Plaintiffs agree that ICE will select the          parole determination spreadsheet that
       next name on the list, if an A file is             is part of the monthly reports,
       not available (the same as in Damus).              consistent with the Court’s October 7,
                                                          2019 order, does not list the facility.
However, plaintiffs disagree with limiting the            Moreover, as set forth in Defendants’
number samples to a minimum of 100                        opposition to the motion for contempt,
determination files. Given the number of                  in terms of the spreadsheet that
parole determinations received by NOLA ICE                reflects re-determination decisions,
since September 6, 2019, Plaintiffs believe that          some facilities have had only a limited
a true representative sample would be a                   number of re-determination decisions
minimum of 200 files. In addition, Plaintiffs             since September 5, 2019 (Def. Mem.
request that this random sampling is broken               at 18), making a random sample
down proportionally among each detention                  infeasible as to such facilities.
facility in the ICE NOLA jurisdiction.
                                                          -It would be more efficient, and less
Plaintiffs’ requests are neither burdensome nor           burdensome, for the agency to work
onerous, as Defendants already possess this               off the existing spreadsheets which
information, as shown by their monthly reports            have been prepared consistent with the
to the Court. Further, they are narrowly-                 October 7 order.
tailored.

5. Produce all documents analyzed, reviewed        Object. This is overly broad, unduly
and used by Defendants in compiling monthly        burdensome, does not relate to the
reports to the Court, pursuant to the 2009         requirements of the 2009 Parole Directive,
parole directive and the Court’s September 5,      and goes beyond the type of discovery
2009 Order.                                        ordered in connection with the Damus
                                                   contempt hearing.
Plaintiffs’ Response to Discovery:
Defendants have control over the requested         To the extent the data is in electronic format,
documents, many of which are in electronic         the data is part of a voluminous law
format, making this request not overly             enforcement sensitive database that contains
burdensome; the request is also narrowly           information beyond the scope of this litigation
tailored.                                          and that is not maintained in a manner that
                                                   can be easily produced.
6. Produce all documents, manuals, training        Object in part. Defendants are willing to
materials, and attendance sign-in sheets,          provide training materials that have been used
including names of participants and dates of       in training related to the 2009 Parole
attendance, for all trainings of deportation       Directive since September 5, 2019. Object to
         Case 1:19-cv-01593-JEB Document 90 Filed 07/22/20 Page 6 of 9




        officers conducted by ICE NOLA since               the remainder as overly broad, unduly
        September 5, 2019, related to the review and       burdensome and disproportionate to the needs
        processing of parole requests pursuant to the      of the case.
        2009 parole directive and this Court’s
        September 2019 Order in the New Orleans
        ICE Field Office.

        Plaintiffs’ Response to Defendants’
        Objections:

        Plaintiffs posit that information related to
        training ICE personnel after this Court’s
        September 2019 Order is relevant, as it will
        identifyindividuals who received the training,
        the nature of the training, and the timing of
        such. This request is not overly burdensome,
        and the information requested is narrowly
        tailored.

        7. Identify all recording, tracking, collection,   Object. This is not a request for documents
        and other systems used in relation to              but more in the nature of an interrogatory.
        maintaining track of parole applications, the      This is overly broad, unduly burdensome,
        technical functions of such systems, and the       does not relate to the requirements of the
        personnel responsible for managing such            2009 Parole Directive, and goes beyond the
        systems                                            type of discovery ordered in connection with
                                                           the Damus contempt hearing.


   2. Depositions

       Plaintiffs also seek to take the deposition(s) of the following officials from the ICE

NOLA Field Office —regarding ICE’s activity since the injunction issued, and any necessary

context from the preceding period.
            Case 1:19-cv-01593-JEB Document 90 Filed 07/22/20 Page 7 of 9




    PLAINTIFFS’ PROPOSED                            DEFENDANTS’ POSITION (AGREE OR
    DEPOSITIONS: 2                                  DISAGREE):
    1. Deposition of designated individual(s)       In Damus, the Court permitted one
    responsible for compiling Defendants’           deposition per field office. As there is only
    monthly government reports to the Court.        one field office at issue here, Defendants’
                                                    position is that, per Damus, there should be
    Plaintiffs’ Response to Defendants’             one deponent designated by the Defendants
    Objections:                                     to testify as to compliance with the 2009
    As previously stated, this case is              Parole Directive since September 5, 2019 by
    distinguishable from Damus as Plaintiffs’       the New Orleans Field Office. This would
    evidence has uncovered a pattern and practice   be limited to guidance provided by high-level
    of inconsistencies among detention facilities,  management, training and any other efforts
    and inaccurate information in the government    by management to ensure compliance with
                                                    the 2009 Parole Directive. Defendants
    reports, which puts into question the reliability
    of these reports. Thus, the depositions of ICE  would object to any questions focused on any
    personnel representing different detention      individualized parole determination as
    facilities will aid the Court in assessing      outside the scope of the lawsuit and to the
    Plaintiffs’ claims of unreliability,            contents of privileged communications.
    inconsistency, and accuracy. Further,
    Plaintiffs do not intend to raise matters related
    to the outcomes of specific parole
    determinations.
    2. Deposition of at least one deportation         Object. See above (Defendants’ position is
    officer (“DO”) selected by Plaintiffs from each that there should be one deponent designated
    of the detention facility within the jurisdiction by Defendants as discussed above)
    of NOLA Field office.

    3. Deposition of personnel responsible for      Object. See above.
    recording systems, tracking collection and
    status of parole applications.
    4. Deposition of a high ranking official from   Object. See above.
    U.S. Immigration and Customs Enforcement
    (“ICE”) New Orleans Field Office—regarding
    ICE’s activity since the September 5, 2019
    preliminary injunction was issued, and any
    necessary context from the preceding period.




2
 Plaintiffs agree the proposed depositions will be within the scope of the present dispute related
to the government’s compliance with the parole directive and the Court’s September 5, 2019
Order.
      Case 1:19-cv-01593-JEB Document 90 Filed 07/22/20 Page 8 of 9




C. Proposed schedule and logistics:

1. Service of initial written discovery- Plaintiffs will serve written discovery to defendants
   in accordance with the Court’s input no later than July 28, 2020.
               i. The parties agree to a rolling production of documents by Defendants
                   beginning within 30 days of receipt of Plaintiffs’ requests (as approved by
                   the Court) to be completed within 60 days. However, considering the
                   global pandemic’s effect on agency resources, including decreased in-
                   person office presence, this deadline may be adjusted to accommodate
                   difficulties in gathering responsive documents which requires the scanning
                   of physical documents. Defendants will provide written responses to the
                   discovery requests with the initial rolling production.

               ii. Depositions- Plaintiffs will be responsible for setting up and coordinating
                   all logistics related to the scheduling of depositions at their own expense.
                   Defendants agree to collaborate with Plaintiffs in setting up any
                   depositions that may be permitted by the Court at a convenient date and
                   time for all parties involved. Defendants will choose each deponent and
                   agree to disclose the name of each deponent to Plaintiffs no later than
                   seven (7) days before the scheduled deposition.


2. Depositions will commence no sooner than 20 days after Defendants complete their
   rolling production in response to the written discovery.
           Special discovery needs-
               i. Depositions- Given the current state of the COVID-19 pandemic, the
                  parties agree to conduct all depositions by video conference. Plaintiffs will
                  be responsible for making all arrangements for said depositions in
                  collaboration with Defendants. Defendants will disclose and produce all
                  requested written discovery to the extent permitted by the Court via
                  electronically means such as via email, DOJ portal or USB device.
                                  Respectfully submitted,

                                  MICHAEL R. SHERWIN
                                  Acting United States Attorney

                                  DANIEL F. VAN HORN, D.C. BAR # 924092
                                  Civil Chief

                                  By: ________/s/___________
                                  JEREMY S. SIMON, D.C. BAR #447956
                                  Assistant United States Attorney
                                  Civil Division
Case 1:19-cv-01593-JEB Document 90 Filed 07/22/20 Page 9 of 9




                     555 4th Street, N.W.
                     Washington, D.C. 20530
                     (202) 252-2528
                     Jeremy.Simon@usdoj.gov

                     Counsel for Defendants

                         AND


                     MELISSA CROW (D.C. Bar #453487)
                     Senior Supervising Attorney

                             /s/
                     LUZ V. LOPEZ (pro hac vice)
                     Senior Supervising Attorney
                     SOUTHERN POVERTY LAW CENTER
                     1101 17th St., NW, 7th Floor
                     Washington, DC 20036
                     Tel: (202) 355-4471
                     Melissa.Crow@splcenter.org
                     Luz.Lopez@splcenter.org

                     VICTORIA MESA-ESTRADA (pro hac vice)
                     MICHELLE GONZALEZ (pro hac vice)
                     SOUTHERN POVERTY LAW CENTER
                     2 S BISCAYNE BLVD, STE 3200
                     MIAMI, FL 33101
                     TEL: (786) 347- 2056
                     victoria.mesa@splcenter.org
                     mich.gonzalez@splcenter.org


                     BRUCE HAMILTON (pro hac vice)
                     AMERICAN CIVIL LIBERTIES UNION OF LOUISIANA
                     FOUNDATION
                     P.O. Box 56157
                     New Orleans, LA 70156
                     Tel: (504) 522-0628
                     kschwartzmann@laaclu.org
                     bhamilton@laaclu.org
                     Counsel for Plaintiffs
